DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not teach or reasonably convey the concept of the recesses being in open communication with one another.  This suggests channels or grooves which are not taught by the application.  The original language of “overlap to form a single recess” seems to clearly mean there is only one recess, not several connected by channels, etc., since this would not form a single recess.  Overlapping clearly means the recesses are effectively on top of one another to form a single recess around the entire body, not several connected together as that would also not be overlapping of the recesses.  
It is noted that if applicant amends the claim back to overlapping recesses as there is support for it would not be further limiting as this is a dependent claim, not an independent claim and thus it would fail to further limit.  Overlapping recesses fails to further limit as this is a dependent claim and in communication with one another is new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11, 17, 19, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichert(US Publication 2014/0150227) in view of Busbey et al.(US Publication 2014/0301855)
Teichert discloses it is known to make wind turbine blades of multiple parts which are joined together later.  This includes only having a main section and a tip.[0008]  The reference does not disclose how these sections are joined together in the past or any of the specifics of the blade.   Busbey et al. discloses a method of making a wind turbine blade by joining a first section to a second section, each having an aerodynamic shell with a spar cap([0032], Figure 13), by forming a recess in both sections which tapers in thickness towards the end, positioning them next to each other so the recesses are aligned, and joining them together using a layup placed across the recesses such that a scarf joint is formed between the two sections.(Figure 13; [0038]-[0042])  Busbey et al. discloses the layup can be fiber impregnated with resin and then cured.[0057]  This impregnation of the fiber would be considered an infusion process as the resin is applied to the fibers.  While the reference does not explicitly state the recesses are formed in the spar caps, Figure 7 clearly shows the recesses extend into the spar caps based on the thickness of the spar cap in the portion of the drawing at the bottom versus the depth of recess shown and the thinness of the spar cap in the middle and Figure 6 shows an interior scarf which clearly forms a recess in the spar cap(176)..  It would have been obvious to one of ordinary skill in the art at the time of filing to make the blade in the same manner as Busbey et al. with spar caps integrated into aerodynamic shells since Teichert does not disclose the specifics of the blades and Busbey et al shows an extremely well-known and conventional blade structure and to use the method of making a joint of Busbey et al. as the joints in Teichert since Teichert does not disclose the specifics of the joints and since Busbey et al. discloses this joint can effectively and efficiently secure to blade segments together.[0040]  Teichert shows the main portion is between 1 and 8 times the length of the tip.(Figure 1)
Regarding claim 2, Busbey et al. discloses that any number of scarf joints can be formed at any suitable location.[0046]  This includes three scarf joints at the leading edge, middle, and trailing edge.  It would have been obvious to one of ordinary skill in the art at the time of filing to use multiple scarf joints to join the blade sections of Teichert since this would improve the strength of the joint.
Regarding claims 3 and 17, Busbey et al. discloses the layups can be made from a fiber material impregnated with resin.[0057]
Regarding claim 8, since the scarf joint is flat with the rest of the blade, it would have an outer surface corresponding to the desired aerodynamic profile at the joint.(Figure 8)
Regarding claims 9-11, while Teichert and Busbey et al. does not disclose the length or width of the joining section, or the taper length, such dimensions would be within the skill of one of ordinary skill in the art to determine, absent unexpected results since the reference is making the same type of article for the same purpose such that the same type of dimensions and ratios are used.
	Regarding claim 22, while Busbey et al. does not disclose forming one joint using a layup of fibers infused with resin and two others of a preformed part glued into the joint, Busbey et al. does disclose a joint can be formed by either layup of fiber infused with resin or adhesive bonding a preformed part.[0057]  It would have been obvious to one of ordinary skill in the art at the time of filing that some of the joints could made of layups of fibers infused with resin and others could be preformed parts joined with adhesive since the reference teaches both concepts and one in the art would appreciate that any of the joints could be made in any of the ways taught by the reference as that would be an obvious combination of the methods taught in the reference.
Regarding claim 23, Teichert shows the length of the top being around half that of the main portion of the blade.(Figure 1)  The reference also disclose there can be just the main portion and the tip portion.[0008]  
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichert and Busbey et al. as applied to claim 2 above, and further in view of Olson(US Patent 7,927,077).
Busbey et al. does not disclose the preformed element being attached by a fiber layer to the recess.  Olson discloses it is known to use as an adhesive a fabric ply having resin in it(Col. 4, ll. 28-30) when joining elements of a wind turbine blade together.  It would have been obvious to one of ordinary skill in the art at the time of filing to use a resin infused ply as the adhesive in Teichert and Busbey et al. since this is a known alternative type of joining material for wind turbine blades as shown for example by Olson(Col. 4, ll. 28-30)
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichert and Busbey et al. as applied to claim 2 above, and further in view of Arelt(US Publication 2006/0127222).
Regarding claim 5, Busbey et al. does not disclose all the recesses being connected.  Arelt discloses a joint for joining together two parts of a wind turbine blade having a circumferentially extending element which links all the recesses together(Figure 4) with the recesses also having a connection area between them(Figure 2).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the circumferentially extending element of Arelt in place of the preformed element in the separate recess of Busbey et al. and to connect all the recesses of Teichert and Busbey et al. as shown by Arelt since this would form a homogeneous blade without any stress peaks.[0033]
Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teichert and Busbey et al. as applied to claims 1 and 19  above, and further in view of Eyb et al.(US Publication 2015/0204200).
Busbey et al. does not disclose a vacuum resin infusion.  Eyb et al. discloses that a component can be built of pre-impregnated finer layers or dry fiber layers which are impregnated with resin in a vacuum infusion process.[0020]  It would have been obvious to one of ordinary skill in the art at the time of filing that the layup can be made of dry fiber layers which hare infused with resin in a vacuum infusion process since Eyb et al. shows this is a well-known and conventional alternative to pre-impregnated layers such as those of Busbey et al.
Response to Arguments
Applicant's arguments filed 9/22/20 have been fully considered but they are not persuasive.
Regarding applicant’s argument as to claim 5, the recesses being in communication is not in the original disclosure, only them overlapping to form a single recess.  However, if you amended claim 5 to recite that as it previously did, it would not be further limiting.  If three claimed recesses can be one recess, then three parts joined together could be one part or three layers could be one layer.  Just one of the recesses of Busbey et al. could meet the requirements of the claim then, since one part of the recess could be the trailing edge recess, another the leading edge recess, and the middle the first recess.  This claim will keep having 112, 4th issues since it is currently a dependent claim.
Regarding applicant’s argument that Busbey et al. only discloses the spar cap in the blade insert, it also shows the spar cap in the blade segment (102, 202, Figure 13).  Additionally, spars that extend the length of the wind turbine blade are standard in such blades as shown by Alternative Fatigue Formulations which is cited as an evidentiary reference which shows spars in wind turbine blades.  The spar, or spar cap, is the structural support for the entire blade and thus is integrated into the entire blade.  
Regarding applicant’s argument that Teichert is directed to a mechanical connection between the parts, Teichert discloses that previous to his invention, segmented blades which were joined together were know but it does not disclose how this was done.  Examiner is relying on the prior art of Teichert, not the invention of Teichert, as evidenced by the paragraphs of the reference examiner referred to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746